Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION

                                           No. 04-14-00185-CR

                                     IN RE Otto Ray KIETZMAN

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: April 2, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator Otto Ray Kietzman filed this pro se petition for writ of mandamus on March 20,

2014, complaining of the trial court’s failure to conduct a hearing on a pending petition for writ of

habeas corpus. Relator has been appointed trial counsel to represent him in the underlying criminal

proceeding. We conclude that any original proceeding on the issue presented should be presented

by relator’s appointed counsel. Relator is not entitled to hybrid representation. See Patrick v. State,

906 S.W.2d 481, 498 (Tex. Crim. App. 1995). The absence of a right to hybrid representation

means relator’s pro se mandamus petition will be treated as presenting nothing for this court’s

review. See id.; see also Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.]




1
  This proceeding arises out of Cause No. 2013W0631, styled The State of Texas v. Otto Ray Kietzman, pending in
the Criminal District Court, Magistrate Court, Bexar County, Texas, the Honorable Andrew Carruthers presiding.
                                                                                        04-14-00185-CR


1994, orig. proceeding). Accordingly, relator’s petition for writ of mandamus is denied. See TEX.

R. APP. P. 52.8(a).

        Additionally, relator requested leave to file his petition for writ of mandamus. No leave is

required to file a petition for writ of mandamus in this court. TEX. R. APP. P. 52. Therefore, relator’s

request for leave to file is denied as moot.


                                                    PER CURIAM

DO NOT PUBLISH




                                                  -2-